  

Fill in'ti'iis`informationzto'ide:n'tify"y_ou:r case_:_ _ ' " ` :

    

Debtor1 Joshua A. Padilla

First Name Middle Name l.ast Neme

      
    
  

Debtor 2
(Spouse it filing) First l\lame ?viiddle l\iarne Last Name

 

     

United States Banl<ruptcy Courttor the: DlSTRlCT OF NEVV MEX|CO

 

Case number
(if known)

 

l____| Check ifthis is an
y amended filing

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

|f you are an individuai filing under chapter 7, you must fili out this form if:
l creditors have ciaims secured by your property, or

n you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you fi le your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. lt more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

l_ist Your Creditors Who Have Secured Ciaims

1_ For any creditors that you listed in Part'i of Schedule D: Creditors Who Have Claims Secured by Property (Ofticial Form 105D), till in the
information below.

identify the creditor and the property that is cot|atera| _ What do you intend to do with the property that -- -Di'd you claim the property
- ` - * ' ' _ secures a debt? __ `_ j_ _.as exempt on Schedule C?
Creditor'$ Vo|kswagen Credit l:l Surrender the property. § NO
nam@-' i'_'| Retain the property and redeem it.
l Retain the property and enter into a m YES

DeSCfiniOn Of 2018 Vo|kswagen Passat10,000 Rea#;marion Agreemem

P\‘Opel'ty miles |:| Retain the ro e and ex lain:
SeCuring debt Outstanding condition per p p ny [ p ]

edmunds.com

 

 

l.ist ‘!our Unexpired Personal Property i.eases

For any unexpired personal property lease that you listed in Schedu|e G: Executory Contracts and Unexpired L.eases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
¥ou may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property ieas`es`_ `- -' - -. - - ' -_.'i\lll“illthe`lease'be assumed?

Lessor's name: |;l No

Description of leased

Property: l:i Yes

Lessor‘s name: 13 NO

Description of leased

Property: m yes
Ofticia| Form 108 Staternent of intention for lndividuals Fiiing Under Chapter 7 page 1
Software Oopyright (c) 1996-2019 Best Case. LLC -www.bestcase.com Best Case Bankruptcy

Case 19-10503-]7 Doc 5 Filed 03/08/19 Entered 03/08/19 10:53:46 Page 1 of 2

DEbiOr 1 Joshua A. Padilla Caee number (irrmown)

 

 

Lessor's name:

l l:l No
Descnption of leased
Property: m Yes
l_essor’s name: |:| NO
Description of ieased
Property: m yes
Lessor's name: ]j No
Description of leased
Property: |:] Yes
Lessor‘s name: l:l No
Description of leased
Property: l:| Yes
Lessor's name: 13 No
Description of leased
Property: l:l Yes

 

Sign Below

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired |ease.

x /s/Joshua A.Padina MQM X
\j r

Joshua A. Padilla
Signature of Debtor 1

 

Signature of Debtor 2

 

 

Date Niarch 4, 2019 Date
Offlcial Form 108 Statement of |ntention for individuals Filing Under Chapter 7 page 2
Software Copyright (c) 1996-2019 Best Case` L.LC - www.bestcase.com Eest Case Eanl<n.rptcy

Case 19-10503-]7 Doc 5 Filed 03/08/19 Entered 03/08/19 10:53:46 Page 2 of 2

